IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA         : No. 265 EAL 2015
BY KATHLEEN G. KANE, IN HER          :
OFFICIAL CAPACITY AS ATTORNEY        :
GENERAL OF THE COMMONWEALTH          : Petition for Allowance of Appeal from
OF PENNSYLVANIA                      : the Order of the Commonwealth Court
                                     :
                                     :
          v.                         :
                                     :
                                     :
PHILIP MORRIS USA, INC., R.J.        :
REYNOLDS TOBACCO COMPANY,            :
LORILLARD TOBACCO COMPANY,           :
LIGGETT GROUP LLC,                   :
COMMONWEALTH BRANDS, INC.,           :
DAUGHTERS AND RYAN, INC.,            :
FARMER'S TOBACCO COMPANY OF          :
CYNTHIANA, INC., HOUSE OF PRINCE     :
A/S, SHERMAN 1400 BROADWAY           :
N.Y.C. INC., KING MAKER MARKETING,   :
INC., TOP TOBACCO, L.P., JAPAN       :
TOBACCO INTERNATIONAL U.S.A.,        :
INC., KRETEK INTERNATIONAL, INC.,    :
PETER STOKKEBYE TOBAKSFABRIK         :
A/S, P.T. DJARUM, SANTA FE NATURAL   :
TOBACCO COMPANY, INC., VON           :
EICKEN GROUP                         :
                                     :
                                     :
PETITION OF: R.J. REYNOLDS           :
TOBACCO COMPANY, PHILIP MORRIS       :
USA, INC. AND LORILLARD TOBACCO      :
COMPANY                              :

COMMONWEALTH OF PENNSYLVANIA         : No. 266 EAL 2015
BY KATHLEEN G. KANE, IN HER          :
OFFICIAL CAPACITY AS ATTORNEY        :
GENERAL OF THE COMMONWEALTH          : Petition for Allowance of Appeal from
OF PENNSYLVANIA                      : the Order of the Commonwealth Court
                                     :
                                     :
          v.                         :
                                              :
                                              :
PHILIP MORRIS USA, INC., R.J.                 :
REYNOLDS TOBACCO COMPANY,                     :
LORILLARD TOBACCO COMPANY,                    :
LIGGETT GROUP LLC,                            :
COMMONWEALTH BRANDS, INC.,                    :
DAUGHTERS AND RYAN, INC.,                     :
FARMER'S TOBACCO COMPANY OF                   :
CYNTHIANA, INC., HOUSE OF PRINCE              :
A/S, SHERMAN 1400 BROADWAY                    :
N.Y.C. INC., KING MAKER MARKETING,            :
INC., TOP TOBACCO, L.P., JAPAN                :
TOBACCO INTERNATIONAL U.S.A.,                 :
INC., KRETEK INTERNATIONAL, INC.,             :
PETER STOKKEBYE TOBAKSFABRIK                  :
A/S, P.T. DJARUM, SANTA FE NATURAL            :
TOBACCO COMPANY, INC., VON                    :
EICKEN GROUP                                  :
                                              :
                                              :
PETITION OF: LIGGETT GROUP LLC,               :
COMMONWEALTH BRANDS, INC.,                    :
DAUGHTERS AND RYAN, INC.,                     :
FARMER'S TOBACCO COMPANY OF                   :
CYNTHIANA, INC., HOUSE OF PRINCE              :
A/S, SHERMAN 1400 BROADWAY                    :
N.Y.C. INC., KING MAKER MARKETING,            :
INC., TOP TOBACCO, L.P., JAPAN                :
TOBACCO INTERNATIONAL U.S.A.,                 :
INC., KRETEK INTERNATIONAL, INC.,             :
PETER STOKKEBYE TOBAKSFABRIK                  :
A/S, P.T. DJARUM, SANTA FE NATURAL            :
TOBACCO COMPANY, INC., VON                    :
EICKEN GROUP                                  :

                                         ORDER



PER CURIAM

      AND NOW, this 23rd day of December, 2015, the Petition for Allowance of

Appeal is DENIED.

      Mr. Justice Eakin did not participate in the decision of this matter.


                         [265 EAL 2015 and 266 EAL 2015] - 2